Case 2:19-cv-00996-SDW-JSA Document 21 Filed 05/30/19 Page 1 of 15 PageID: 248




 Lawrence Katz, Esq.
 Law Offices of Lawrence Katz,
 70 East Sunrise Highway, Suite 500
 Valley Stream, NY 11581
 516-374-2118

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY
                                         :
  LARA M. SANDERS on behalf of themself
                                         :                  Case:   19-996 (SDW-JAD)
  and all other similarly situated consumers,
                                         :
                              Plaintiff, :
                                         :
                 - against -             :
                                         :
  CACH, LLC, RESURGENT HOLDINGS          :
  LLC, and RESURGENT CAPITAL             :
  SERVICES L.P.,                         :
                                         :
                             Defendant. :

                                   AMENDED COMPLAINT

        Plaintiff LARA M. SANDERS on behalf of themself and all other similarly situated

 consumers, by counsel Law Offices of Lawrence Katz sues Defendant, CACH LLC,

 RESURGENT HOLDINGS LLC, and RESURGENT CAPITAL SERVICES L.P., and states:


                              JURISDICTIONAL ALLEGATIONS
              1.       At all times material to this lawsuit, Plaintiff, Lara M. Sanders

 (“Plaintiff”) a consumer, is domiciled in the District of New Jersey.

              2.       At all times material to this lawsuit, Cach LLC (“Cach” or “Defendant”) is

 a foreign corporation registered to do business in the State of New Jersey.

              3.       At all times material to this lawsuit, RESURGENT HOLDINGS LLC

 (“Resurgent Holdings” or “Defendant”) is a foreign corporation of the State of Delaware not

 registered to do business in the State of New Jersey.



                                                   Page 1
Case 2:19-cv-00996-SDW-JSA Document 21 Filed 05/30/19 Page 2 of 15 PageID: 249




              4.        At all times material to this lawsuit, RESURGENT CAPITAL SERVICES

 L.P. (“Resurgent Capital” or “Defendant”) is a foreign entity registered to do business in the

 State of New Jersey.

              5.        The acts necessary or precedent to bringing this lawsuit originated in the

 District of New Jersey.

              6.        Federal law governs the facts and questions of law precedent to this suit.

              7.        This Court has jurisdiction.


                                     NATURE OF ACTION
              8.        This lawsuit is brought for violations alleged under the Federal Debt

 Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., breach for contract, and a claim

 for a violation under the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681 et seq.

              9.        Two controversies are brought before the Court: First, whether a

 consumer’s rights are violated when a debt collector engages in further collection against a

 consumer after a debt has been resolved via a settlement. Second, when a collector acquires

 another collector’s business through a bankruptcy proceeding whether the collector must disclose

 its name pursuant to 15 U.S.C. § 1692e(14) or whether the collector can continue to do business

 in the name of the predecessor.

              10.       15 U.SC.A. § 1692a(3) defines consumer as “any natural person obligated

 or allegedly obligated to pay any debt.”

              11.       15 U.S.C.A. § 1681(c) a defines a consumer as an “individual”.

              12.       The subject debt arises from a consumer debt involving a credit card that

 was used for personal expenses.




                                                   Page 2
Case 2:19-cv-00996-SDW-JSA Document 21 Filed 05/30/19 Page 3 of 15 PageID: 250




              13.       Debt collectors routinely commence judicial action against consumers for

 alleged debt that is otherwise unascertainable.

              14.       The consumer is then required to defend such judicial action. Consumers

 are commonly unfamiliar with the judicial process. As a direct result, consumers are boxed in to

 either paying the illegitimate debt or incurring the costs of hiring attorneys to defend them;

 otherwise, the consumer faces committing prejudicial errors when defending themselves or face

 the consequences of an immature default judgment.

              15.       If an attorney is successful is negotiating a settlement on behalf of the

 consumer, one would think that once the settlement is executed that the collector would cease

 collecting and stop publicizing that the consumer has a balance past due.

              16.       Defendants have a malicious practice of troubling consumers into further

 collection of questionable debt that were already resolved of which Defendants know or should

 know has no basis for further collection activities, and as a direct result, consumers are boxed in

 to retain counsel and defend themselves from such frivolous/abusive collection practices.

              17.       The consequences of such collection practices tell the consumer who are

 not as sophisticated, or the consumer who cannot afford retaining an attorney for a second time,

 that the settlement is meaningless and that the collection would only end if the consumer pays

 whatever amount the collector demands, irrespective of the agreed settlement terms.

              18.       Such conduct is on its face the type of abuse the Courts are tasked under

 the FDCPA and FCRA to adjudicate.


                                             PARTIES
              19.       Plaintiff is a consumer as defined by 15 U.S.C. § 1692a(3) of the FDCPA

 and 15 U.S.C.A. § 1681(c) of the FCRA.



                                                   Page 3
Case 2:19-cv-00996-SDW-JSA Document 21 Filed 05/30/19 Page 4 of 15 PageID: 251




               20.       Defendants are debt collectors as defined by 15 U.S.C. § 1692a(6) of the

 FDCPA.

               21.       Defendants are corporations that consists of acquiring alleged consumer

 debt portfolios and collecting on them.

               22.       Although the FCRA does not directly define the term “furnisher” or

 “furnishers”, pursuant to 15 U.S.CA. § 1681e(d)(1)(a) Defendants are corporations who

 regularly and in the ordinary course of business furnish information to credit reporting agencies

 with respect to consumers defined in § 1681(c).

               23.       As relevant herein, before settling the underlying debt, in October 2017, the

 underlying debt was reported on Plaintiff’s credit report in sole name of Cach. On or about January

 10, 2018, after settling the alleged debt, the underlying debt was reported on Plaintiff’s credit

 report in the sole name of Cach. In February 2018, the underlying debt was reported by Cach in

 care of Resurgent Capital. Due diligence revealed that Cach is in bankruptcy through its

 parenting company SquareTwo Financial Services Corporation. See In the Bankruptcy Matter of

 CACH, LLC S.D.N.Y. Br. 17-10663-JLG (filed March 19, 2017) jointly administrated with

 SquareTwo Unsecured Creditor Distribution Trust S.D.N.Y. Br. 17-10659-JLG. According to

 public filings in those proceedings it appears that Resurgent Holdings has assumed the debt

 portfolio of Cach, and a transition service agreement has been entered into with Resurgent

 Capital. At this pleading stage, Plaintiff is unable to distinguish the roles each act defendant

 committed in their individual capacity, in the impersonation of each other, or as a collective, and

 reserves the right to seek discovery and amend the complaint accordingly. In particular, Plaintiff

 reserves the right to seek judgment against the entity or entities responsible for the violations

 alleged herein.




                                                     Page 4
Case 2:19-cv-00996-SDW-JSA Document 21 Filed 05/30/19 Page 5 of 15 PageID: 252




              24.       Without waving the right to joinder of individuals and entities party to this

 suit, upon information and belief, this complaint does not join other parties, if any, who cannot

 be a party without depriving this court of subject-matter jurisdiction because upon information

 and belief, the causes of action are attributed directly to the named defendant.


                                       RELEVANT FACTS
              25.       In 2017 Cach commenced proceedings in superior court to collect on a

 consumer debt in the sum of $15,372.00 allegedly owed by the Plaintiff and at the time Cach was

 aware that the alleged debt was a consumer debt and that Plaintiff was a consumer.

              26.       Plaintiff vigorously contested that action brought by Cach in superior

 court.

              27.       On or about December 4, 2017, Cach and Plaintiff settled with prejudice

 the alleged debt of $15,372.00 in consideration of payment in the sum of $1,000.00. Attached as

 Exhibit A is a stipulation of discontinuance with prejudice.

              28.       Pursuant to the terms of the settlement agreement, on December 1, 2017,

 Cach defaulted on a motion to dismiss allowing the Law Division of the Superior Court of New

 Jersey for Essex County (“Superior Court”) to dismiss Cach’s claim with prejudice. Attached as

 Exhibit B is a copy of the duly filed order and in Exhibit C is a copy of the complaint filed in

 the Superior Court. Thereafter, the parties executed the aforementioned stipulation of

 discontinuance allowing a final resolution of the underlying debt with prejudice (the

 “Settlement”).

              29.       On December 6, 2017, the Settlement check was accepted and negotiated

 by Defendants as a complete resolution of any further collection activities.




                                                   Page 5
Case 2:19-cv-00996-SDW-JSA Document 21 Filed 05/30/19 Page 6 of 15 PageID: 253




               30.        On or about January 10, 2018, Defendants reported the debt on Plaintiff’s

 account as owed in full, less the amount received for the settlement, and the report was made in

 the sole name of “Cach LLC.” Attached as Exhibit D is a copy of the notification Plaintiff

 received advising of said report.

               31.        Said report of January 10, 2018, was made by Defendants without

 disclosing that such debt previously owned by Cach is now owned by Resurgent Holdings.

               32.        The same day, on January 10, 2018, Plaintiff disputed the debt with

 TransUnion, and on February 7, 2018 the debt was updated as owed in full without recognizing

 the settlement amount and the update was made in the sole name of Cach. Attached as Exhibit E

 is a copy of Plaintiff’s record received from TransUnion recording the dispute and the response

 provided in the name of Cach LLC.

               33.        Meanwhile, on or about January 30, 2018, Resurgent Capital issued a

 letter to Plaintiff stating that the “Current Owner” of the debt is “Cach, LLC”, without disclosing

 that Cach has been assumed by Resurgent Holdings, and stated that “This letter will verify that

 this account was settled in full on 12/06/2017.” Attached as Exhibit F is a copy of the letter

 received by Plaintiff.

               34.        On or about February 3, 2018, Cach reported the resolved debt as an

 “open account” still “>in collection<” owing $14,372.00, (an amount claimed in the dismissed

 complaint less the $1,000.00 settlement payment). Attached as Exhibit G is a copy of the

 February 3, 2018 report made in the name of Cach after the Settlement and reported on

 Plaintiff’s credit report in care of Resurgent Capital.

               35.        Upon information and belief, the aforementioned false and misleading

 reporting of the Defendants was made willfully and deliberately. The basis for this belief, is as




                                                    Page 6
Case 2:19-cv-00996-SDW-JSA Document 21 Filed 05/30/19 Page 7 of 15 PageID: 254




 follows: According to Plaintiff’s credit report dated October 3, 2017, Cach reported the

 underlying debt in its name only without also disclosing that the debt was already owned or

 managed by Resurgent Capital and/or Resurgent Holding, a material omission, because Cach

 was already in bankruptcy since March of 2017 and as of June 9, 2017 all of Cach’s debt was

 already owned or managed by Resurgent Holdings and/or Resurgent Capital. The

 aforementioned material omission that the debt was owned or managed by Resurgent Capital

 and/or Resurgent Holding was repeated on January 10, 2018.

              36.       Attached as Exhibit H is a copy of the report Cach made on October 3,

 2017 before the underlying Settlement.


                             RELEVANT FACTS TO THE CLASS
              37.       Upon information and belief, Defendants force and or trouble consumers

 to retain lawyers and represent them for debts that were resolved in settlement. The basis for this

 belief is a review of complaints alleging that Defendants committed the same or similar acts with

 other consumers.

              38.       At all times relevant herein, Cach was already in bankruptcy and

 Defendants willfully acted in the name of Cach without disclosing that Resurgent Capital and

 Resurgent Holding are the current creditors and collectors.

              39.       Defendants injured Plaintiff’s right to receive truthful information

 regarding the subject collection of a debt. The required truthful information includes those

 required in 15 U.S.C.A. § 1692e(2) of the correct amount, legal status and character of a debt.

              40.       The consumer does not know what Account Stated means and thus

 Defendants trouble consumers into disputing an already resolved debt, which for reasons beyond

 the consumer’s control and consideration continues being pursued in collection.



                                                   Page 7
Case 2:19-cv-00996-SDW-JSA Document 21 Filed 05/30/19 Page 8 of 15 PageID: 255




              41.       Defendants intentionally continue collecting on resolved debt to mislead

 the consumer in an attempt to extract further payment and in misleading the consumer into

 thinking that the only way to avoid a negative credit report is to make a payment for the full

 collection amount irrespective of the settlement amount previously negotiated by that

 consumer’s attorney.

              42.       At all times relevant herein, despite Cach’s bankruptcy Defendants

 willfully acted in the sole name of Cach to extract unjust payment knowing that the consumer

 would have little to no success in receiving a refund for unjust payment made to Cach.

              43.       At all times relevant herein, Cach was already in bankruptcy and

 Resurgent Capital and Resurgent Holdings willfully acted in the name of Cach knowing that

 Cach is in bankruptcy and would have difficulties repudiating violations under the FDCPA.

              44.       The consumer does not know that the FDCPA provides a procedure

 governing a debt collector’s efforts to collect a debt. The consumer does not know of the right to

 dispute a debt. The consumer does not know of the right that the character, legal status, and

 amount owed may not be misrepresented.

              45.       Plaintiff reserves the right and demands from Defendants discovery to

 review the protocol of the collection process in operation by Defendants.

              46.       Upon information and belief, as applied to Plaintiff, Defendants practices

 are applied uniformly without distinguishing between the sophisticated and the least

 sophisticated consumer.


 Basis and Intention for Class Certification
              47.      Plaintiff brings this action individually, and on behalf of all other persons

 similarly situated by Rule 23 of the Federal Rules of Civil Procedure.




                                                   Page 8
Case 2:19-cv-00996-SDW-JSA Document 21 Filed 05/30/19 Page 9 of 15 PageID: 256




              48.       The identities of all Class members are readily ascertainable from the

 records of Defendants through Discovery and/or eDiscovery.

              49.       Defendants have logs with a record of every consumer they sued and

 continued collecting after the suit was disposed.

              50.       Defendants have logs with a record of every consumer they reported

 during the bankruptcy of Cach without also reporting that the debt is managed by Resurgent

 Holdings and/or Resurgent Capital.

              51.       Plaintiff’s class does not include individuals who are officers, members,

 partners, managers, directors, and employees of either Defendants.

              52.       The question of law and fact common to the Plaintiff’s Class is whether

 Defendants practice of troubling consumers into the costs of defending resolved debt as owed is

 a cause for liability under the FDCPA.

              53.       The question of law and fact common to the Plaintiff’s Class is whether

 Defendants practice of collecting resolved debt as owed is a basis for liability under the FDPCA.

              54.       The question of law and fact common to the Plaintiff’s Class is whether

 Defendants practice of communicating to third parties’ information about resolved debt as owed

 is a cause for a liability under the FDCPA.

              55.       The question of law and fact common to the Plaintiff’s Class is whether

 Defendants practice of communicating to third parties’ information about consumer credit

 without also reporting the correct collection entity is a cause for liability under the FDCPA

 and/or FCRA.

              56.       The question of law and fact common to the Plaintiff’s Class is whether

 Defendants practice of communicating to third parties’ information about consumer credit




                                                     Page 9
Case 2:19-cv-00996-SDW-JSA Document 21 Filed 05/30/19 Page 10 of 15 PageID: 257




 without also updating the consumer of a change of collection entities handling the debt is a cause

 for liability under the FDCPA

               57.      The question of law and fact common to the Plaintiff’s Class is whether

 Defendants are liable for statutory penalties to each member of Plaintiff’s Class as it is liable to

 Plaintiff.

               58.      The Plaintiff’s claims are typical to the Class members, as outlined, based

 upon the same operative facts and legal theories.

               59.      The Plaintiff can protect the interests of the Plaintiff’s Class fairly and

 adequately represent them before the Court.

               60.      The Plaintiff retained experienced counsel in good standing, who will

 vigorously pursue this action in the best interest of the Plaintiff’s Class.

               61.      This Class action will preserve adjudications from inconsistent and

 varying rulings, including exercising the appeals process.

               62.      This Class action will preserve judicial resources because Plaintiff’s Class

 is so numerous that joinders of all members, the prosecution of all claims individually would be

 impractical, or that Plaintiff not pursuing the valid claims common to each member of Plaintiff’s

 Class would constitute a manifest of injustice.

               63.      This Class action will protect Class as a practical matter, including the

 consumer, who would have difficulties starting an action by themselves to assert his or her

 rights.

               64.      Certification of a Class under FRCP Rule 23(b)(2) will determine whether

 Defendants third party communication, riddled with violations under the FDCPA, is the same as




                                                    Page 10
Case 2:19-cv-00996-SDW-JSA Document 21 Filed 05/30/19 Page 11 of 15 PageID: 258




 with each member of Plaintiff’s Class, where tantamount to declaratory relief and monetary

 relief under the FDCPA would be merely identical to that determination.

               65.      Class Certification under FRCP Rule 23(b)(3) will show that the questions

 of law and fact common to all member of the Plaintiff’s Class predominate over any questions

 affecting an individual member, and a Class action is superior to other available methods for the

 fair and efficient adjudication of the controversy.

               66.      Notice is hereby given, depending on the outcome of further investigation

 and discovery, at the time of Class certification motion Plaintiff may seek to certify one or more

 classes only as to particular issues relevant to this complaint pursuant to Fed. R. Civ. P. 23(c)(4).


                                  FIRST CLAIM FOR RELIEF
               67.      Plaintiff incorporates herein all of the allegations stated in paragraphs

 from 1 to 65, for relief on behalf of themselves and all others similarly situated against

 Defendants under 28 U.S.C. §§ 1331 and 15 U.S.C. § 1692e et seq.

               68.      COUNT I: In violation of 15 U.S.C.A. § 1692e(2)(A), by continuing to

 collect debt as past due when such debt has already been resolved Defendants falsely

 misrepresented the character, amount, and legal status of such debt.

               69.      As a direct result, Defendants caused Plaintiff damages by falsely

 misrepresenting the status of the debt and forcing the consumer to further retain counsel,

 violating the consumers right to receive truthful information, causing the consumer uncertainty

 and stress in not knowing whether the debt has been completely resolved, wherein, the

 Defendants have incurred statutory damages.

               70.      COUNT II: In violation of 15 U.S.C.A. §§ 1692e(10), (14), upon

 collecting debt in care of Cach, Defendants Resurgent Capital and Resurgent Holdings



                                                   Page 11
Case 2:19-cv-00996-SDW-JSA Document 21 Filed 05/30/19 Page 12 of 15 PageID: 259




 misrepresented to the consumer the name and status of the debt, by sending a letter

 acknowledging the debt as resolved and at the same time persisting in falsely reporting the debt

 as owed.

               71.      As a direct result, Defendants caused Plaintiff damages by withholding

 truthful information that is material to the consumer, causing the consumer uncertainty and stress

 in not knowing the identity of the collector responsible for resolving the debt, wherein, the

 Defendants have incurred statutory damages.

               72.      In the alternative or in furtherance, if Defendants had a legitimate basis to

 persist on further collection activities against Plaintiff, Defendants failed to inform or otherwise

 update consumers with the elementary information required pursuant to §§1692g(a)(1),(2), (5) of

 the amount of the debt and the names of the current creditor and collector after communicating

 directly to the consumer and responding via the credit reporting agencies that the debt is still

 owed.


                                 SECOND CLAIM FOR RELIEF
               73.      Plaintiff incorporates herein all of the allegations stated in paragraphs

 from 1 to 72, for relief on behalf of her against Defendants for breach of contract.

               74.      The parties duly preformed an agreement to settle the subject debt in

 exchange of payment for $1,000.00, which Plaintiff duly paid.

               75.      At all relevant times during the settlement and its performance,

 Defendants Resurgent Holdings was the de jure owner of Catch’s debt portfolio.

               76.      At all relevant times during the settlement and its performance, Plaintiff’s

 alleged debt although collected in the name of Cach was owned and collected on behalf of

 Resurgent Holdings.



                                                   Page 12
Case 2:19-cv-00996-SDW-JSA Document 21 Filed 05/30/19 Page 13 of 15 PageID: 260




               77.       At all relevant times during the settlement and its performance,

 Defendants Resurgent Capital was the de jure operator of Cach’s debt portfolio and served

 Plaintiff’s alleged debt on behalf of Resurgent Holdings.

               78.       Defendants intentionally breached the forgoing agreement by continuing

 collection activities two months after receiving from plaintiff the settlement payment in an ill

 effort to trick Plaintiff into thinking that the settlement represented to her by her attorney is not

 genuine and meaningless.

               79.       As a direct result, Defendants caused Plaintiff damages by incurring to the

 consumer costs with retaining counsel to address such breach and committed harassment to hurt

 Plaintiff in an ill effort to extract unjust payment from Plaintiff.


                                   THIRD CLAIM FOR RELIEF
               80.       Plaintiff incorporates herein all of the allegations stated in paragraphs

 from 1 to 79, for relief on behalf of her against Defendants for reporting inaccurate information

 on Plaintiff’s credit report.

               81.       In violation of 15 U.S.C.A. § 1692e(8) Defendants communicated credit

 information to a third party which is known or which should be known to be false, namely that a

 debt is owed and is in collection when in essence such debt has been months earlier mutually

 resolved.

               82.       In violation of 15 U.S.C.A. § 1681s-2(b), Defendants furnished

 information relating to Plaintiff to a consumer reporting agency knowing, or having had

 reasonable cause to believe, that the information was inaccurate when in essence such debt had

 been months earlier mutually resolved and no longer eligible for collection. Defendants persisted




                                                    Page 13
Case 2:19-cv-00996-SDW-JSA Document 21 Filed 05/30/19 Page 14 of 15 PageID: 261




 in their violation in confirming their report as accurate after Plaintiff disputed the debt with the

 Credit Reporting Agency.


                                 FOURTH CLAIM FOR RELIEF
               83.      Plaintiff incorporates herein all of the allegations stated in paragraphs

 from 1 to 82 for relief on behalf of themselves for mispresenting the compensation received.

               84.      In violation of 15 U.S.C.A. § 1692e(2)(B) Defendants mispresented the

 compensation received as a partial payment instead of a full satisfaction of the debt.

               85.      As a direct result, Defendants caused Plaintiff damages by forcing the

 consumer to further retain counsel, Defendants violated the consumer’s right to receive truthful

 information, caused the consumer uncertainty and stress in not knowing whether the debt had

 been completely resolved, wherein, the Defendants have incurred statutory damages.


                                       PRAYER FOR RELIEF
               86.      Plaintiff has no other adequate remedy at law available to redress and

 remedy this controversy for relief.

 WHEREFORE, Plaintiff respectfully asks the Court to enter judgment in Plaintiff’s favor and

        award damages as follows:

          a) FOR EACH CLAIM FOR RELIEF against CACH LLC, RESURGENT
             HOLDINGS LLC, and RESURGENT CAPITAL SERVICES L.P., (i) recovery of
             actual damages, (ii) recovery of statutory damages for Plaintiff, and (iii) costs with
             attorney’s fees, and (iv) such further and any other relief deemed just and equitable.

          b) FOR the FIRST CLAIM FOR RELIEF against CACH LLC, RESURGENT
             HOLDINGS LLC, and RESURGENT CAPITAL SERVICES L.P., (i) class
             certification, (ii) recovery of statutory damages for Plaintiff, and (iii) costs with
             attorney’s fees, and (iv) such further and any other relief deemed just and equitable

          c) Plaintiff respectfully demands a trial by jury of all claims so triable.




                                                    Page 14
Case 2:19-cv-00996-SDW-JSA Document 21 Filed 05/30/19 Page 15 of 15 PageID: 262




 Dated: Valley Stream, NY
        May 30, 2019

                                         Respectfully submitted,
                                          Law Offices of Lawrence Katz,

                                                 Lawrence Katz
                                          /s/
                                          By:    Lawrence Katz, Esq.,

                                          70 East Sunrise Highway, Suite 500
                                          Valley Stream, NY 11581
                                          (516) 374-2118

                                          Attorneys for Plaintiff




                                       Page 15
